Case 6:20-cv-00581-JDK-KNM Document 70 Filed 09/01/21 Page 1 of 6 PageID #: 542




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                             §
MARSHALL RAY PARTAIN,                        §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §   Case No. 6:20-cv-581-JDK-KNM
                                             §
THOMAS KILLMAN, et al.,                      §
                                             §
      Defendants.                            §
                                             §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Marshall Ray Partain, a former Texas Department of Criminal

 Justice inmate proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C.

 § 1983. The case was referred to United States Magistrate Judge K. Nicole Mitchell

 for findings of fact, conclusions of law, and recommendations for disposition.

       Before the Court are Plaintiff’s motion for summary judgment (Docket No. 24)

 and Defendant Mary Hellen Morrow’s motion for summary judgment for failure to

 exhaust administrative remedies (Docket No. 36).        On August 11, 2021, Judge

 Mitchell issued a Report recommending that the Court grant Defendant Morrow’s

 motion for summary judgment and deny Plaintiff’s motion for summary judgment.

 Plaintiff timely objected. Docket No. 69.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire



                                             1
Case 6:20-cv-00581-JDK-KNM Document 70 Filed 09/01/21 Page 2 of 6 PageID #: 543




 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       Plaintiff raises several objections, and the Court will address each in turn.

 Plaintiff’s first objection admits that he filed his complaint in this case while his

 Step One grievance concerning officers beating him was still pending.         Docket

 No. 69 at 1. Plaintiff’s admission confirms the accuracy of Judge Mitchell’s Report:

 Plaintiff did not fully exhaust the TDCJ grievance procedures and allow prison

 officials the opportunity to resolve his issue before filing this lawsuit.      This

 objection is therefore overruled.   See Gonzalez v. Seal, 702 F.3d 785, 788 (5th

 Cir. 2012) (explaining that prefiling exhaustion is mandatory and a case must be

 dismissed if available remedies were not exhausted); see also Herschberger v.

 Lumpkin, 843 Fed. App’x 587, 590 (5th Cir. 2021) (unpublished) (“Since

 Herschberger is a Texas state prisoner, we rely on the grievance procedure of the

 TDCJ. That procedure requires inmates to complete a two-step process before

 their claim may be considered exhausted.”).

       Plaintiff also complains that Judge Mitchell allowed this lawsuit to proceed

 despite his failure to exhaust. Docket No. 69 at 1. This objection is without merit

 because the exhaustion of administrative remedies is an affirmative defense and

 Defendants have the right to raise such defense. He then argues that Judge Mitchell

 is biased—presumably because she recommended that Defendant Morrow’s motion




                                          2
Case 6:20-cv-00581-JDK-KNM Document 70 Filed 09/01/21 Page 3 of 6 PageID #: 544




 be granted.   But Judge Mitchell’s judicial recommendations and rulings do not

 demonstrate bias. See Liteky v. U.S., 510 U.S. 540, 555 (1994) (“[J]udicial rulings

 almost never constitute a valid basis for a bias or partiality motion.”). To the extent

 that Plaintiff maintains that Judge Mitchell was biased because she denied

 Plaintiff’s motions for the appointment of counsel, her orders were correct—there is

 no automatic right to counsel in a § 1983 proceeding, and this Court is not required

 to appoint counsel. See Robbins v. Maggio, 750 F.2d 405 (5th Cir. 1985).

       Plaintiff next maintains that grievance number 2021076059 was altered and

 that the copy Defendants submitted was signed by the Warden with a “fictitious

 date.” He also complains that TDCJ’s grievance procedure lacks “integrity.” Docket

 No. 69 at 2–3. But Plaintiff presents no competent summary judgment evidence to

 overcome Defendants’ evidence that this grievance was returned to Plaintiff and he

 never filed a Step Two appeal.      See, e.g., Burleson v. Texas Dep’t. of Criminal

 Justice, 393 F.3d 577, 589- 90 (5th Cir. 2004) (explaining that the non-movant must

 submit competent summary judgment evidence sufficient to defeat a properly

 supported motion for summary judgment) (emphasis added). In fact, this objection

 fails to address the crux of Judge Mitchell’s Report.       The competent summary

 judgment evidence—along with Plaintiff’s own admissions in his complaint and now

 on objection—demonstrates that he never filed any Step Two grievances, evincing his

 failure to properly exhaust the required administrative remedies to completion. See

 Baldomino v. Stephens, 752 F. App’x 190, 191 (5th Cir. 2019) (unpublished) (“The

 competent summary judgment evidence, which Baldomino failed to rebut, supported




                                           3
Case 6:20-cv-00581-JDK-KNM Document 70 Filed 09/01/21 Page 4 of 6 PageID #: 545




 that Baldomino did not file a step-two grievance—as required by the process in place

 in the Texas prison system—and, thus, did not properly exhaust his administrative

 remedies.”).

       In his next objection, Plaintiff states that he could not file a Step Two grievance

 appeal with respect to grievance number 2021016209 because the Step One was

 returned to him as “redundant”—a ruling that does not allow for appeal. Docket

 No. 69 at 3.   On this grievance, Plaintiff again failed to properly follow TDCJ

 grievance procedures to completion. The competent summary judgment evidence

 shows that grievance number 2021016209 was returned as unprocessed because it

 was “redundant” to grievance number 2021076059.               Under TDCJ grievance

 procedures, a prisoner may not “repeatedly grieve matters already addressed in a

 previous grievance.”

       By filing a second grievance on the same issue already grieved and responded

 to, Plaintiff did not follow TDCJ grievance procedures and, thus, cannot rely on this

 grievance to argue that he could not appeal and therefore exhausted. See Espinal v.

 Bemis, 464 F. App’x 250, 251 (5th Cir. 2012) (“Exhaustion of administrative remedies

 ‘means using all the steps that the agency holds out, and doing so properly (so that

 the agency addresses the issues on the merits).’”) (citing Woodford v. Ngo, 548 U.S.

 81, 90 (2006)); see also Jones v. Bock, 548 U.S. 199, 218 (2007) (explaining that the

 applicable procedural rules a prisoner must are defined not by the PLRA but by the

 prison grievance process itself).




                                            4
Case 6:20-cv-00581-JDK-KNM Document 70 Filed 09/01/21 Page 5 of 6 PageID #: 546




       Here, as Judge Mitchell found in her Report, Plaintiff filed a Step One,

 grievance number 2021076059, on October 5, 2020.           In this grievance, Plaintiff

 complained of being physically assaulted and explains his eye injuries—requesting

 eyeglasses and to see a specialist. Docket No. 36, Ex. A at 002. On November 28,

 2020, the Warden responded to this grievance explaining that his complaint was

 forwarded to the Office of Inspector General, who found no evidence to support

 Plaintiff’s allegations. Id. at 003. Plaintiff did not appeal this grievance.

       The summary judgment evidence demonstrates that Plaintiff filed this second

 grievance, grievance number 2021016209, on the same day, October 5, complaining

 about the same assault and the same problems with his eye. In short, Plaintiff filed

 two grievances on the same issue on the same day. As a result, prison officials, on

 October 8, responded by finding that this grievance was redundant to the grievance

 first filed on October 5, grievance number 2021076059. Accordingly, Plaintiff did not

 properly follow TDCJ grievance procedures by filing repeat grievances in excess of

 one every seven days.

       In his next objection, Plaintiff states that he could not file a Step Two appeal

 with respect to grievance number 2021020951 because Defendant Morrow “was

 either terminated from her employment or she quit.” Docket No. 69 at 3. As a result,

 Plaintiff asks, “how could a Step 2 grievance against a medical doctor be investigated

 if she’s no longer an employee?” Judge Mitchell’s Report answers this question. A

 prisoner is not required to name a specific defendant in his grievance in order to

 properly exhaust. Rather, a prisoner is only required to grieve the incident or the




                                            5
Case 6:20-cv-00581-JDK-KNM Document 70 Filed 09/01/21 Page 6 of 6 PageID #: 547




 event for which he complains. See Patterson v. Stanley, 547 F. App’x 510, 511 (5th

 Cir. 2013) (“Nothing in the PLRA requires prisoners to identify all defendants that

 they later sue.”). In other words, even if Defendant Morrow was no longer employed,

 Plaintiff was still required to properly grieve the incident to completion.

       Finally, Plaintiff repeats his admission that he never filed a Step Two

 grievance appeal. Docket No. 69 at 3. Specifically, on objection, Plaintiff states

 that “the evidence in this case is in my favor except for not filing the Step 2

 grievances.”   Id.   Because a Step Two grievance is necessary to exhaust the

 administrative process and because exhaustion is mandatory, Judge Mitchell

 correctly recommended that Defendant Morrow’s motion for summary judgment

 based on lack of exhaustion be granted.

       Having conducted a de novo review of the record in this case and

 the Magistrate Judge’s Report, the Court determines that the Report is

 correct and Plaintiff’s objections are without merit. Accordingly, the Court hereby

 ADOPTS the Report of the Magistrate Judge (Docket No. 67) as the opinion of

 the District Court. The Court GRANTS Defendant Morrow’s motion for summary

 judgment (Docket No. 36) and DISMISSES Plaintiff’s claims against Defendant

 Morrow without prejudice for failure to exhaust the required administrative

 remedies. Plaintiff’s motion for summary judgment (Docket No. 24) is DENIED.

         So ORDERED and SIGNED this 1st             day of September, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE

                                            6
